Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 1, 2015

                                           No. 04-15-00180-CV

                        IN RE Richard Cecil PETERSON and Alma Peterson

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On March 30, 2015, relators filed a petition for writ of mandamus. The court has
considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on April 1, 2015.



                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-08827, styled Richard Cecil Peterson and Alma Peterson v. John
Lawrence Jimenez, M.D.; Brian Phillip Perry, M.D.; Christopher Ayers Bogaev, M.D., Richard Kurt Newman,
M.D.; and Methodist Healthcare System of San Antonio, Ltd., LLP d/b/a Methodist Hospital, pending in the 150th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.